Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 1/19/2022 has been received and claims 1-7 and 26-29 are pending.
Claim Objections
Claims 1-7 and 26-29 are objected to because of the following informalities:  
in line 12 of Claim 1, 
delete “the” before “sterilizing cabinet” and insert --a--,
insert --integral-- before “top portion”;
in line 13 of Claim 1, insert --integral-- before “top portion”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sterilizing cabinet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 26-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stryker (20110291372).
As to Claims 1, 3, and 26-27, Stryker (‘372) discloses a method comprising: 
(a) loading one of an individually sterilized item or a non-sterile item onto an integral top portion (50) of a sterilizable cart (10; 110; 210) (see p. 2 [0022] – lines 1-4	q12, p. 3 [0029]), the sterilizable cart (10; 110; 210) comprising an access port (see Figures 1-2) defined by (i) the integral top portion (50) capable of maintaining the weight of the sterilizing cabinet (16), (ii) sides (36, 38), (iii) a vent-free bottom portion (30) having a plurality of wheels (32, 34 – p. 3 [0035] – line 1) fixedly coupled to the vent-free bottom portion (30) of the sterilizable cart (10; 110; 210) able to freely rotate and support the sterilizable cart (10; 110; 210) (see Figures 1-4), (iv) at least one door (36, 38), the at least one door (36, 38) connected to the cart (10; 110; 210) (see entire document, particularly Figure 2, p. 2 [0026] – lines 2-5), the at least one door (36, 38) moveable between an open position permitting passage through the access port to an interior of the sterilizable cart (10; 110; 210) (see Figure 2) and a closed position precluding passage through the access port (see Figures 1 and 3-4), and (v) a plurality of shelves (18, 20) within the interior of the sterilizable cart (10) (see entire document, particularly Figures 3-4, p. 2 [0021] – last 2 lines);
(b) loading a sterilizing cabinet (16) onto the integral top portion (50) of the sterilizable cart (10; 110; 210) (see p. 3 [0029]); 
loading a plurality of sterilizing cabinets (16) on the plurality of shelves (18, 20) located in the interior of the cart (10) (see Figures 1 and 3-4); and 
sterilizing the sterilizable cart (10) (see entire document, particularly p. 1 [0020] – lines 11-14, p. 2 [0022] – 3rd and 4th lines from the bottom, p. 3 [0033], p. 4 [0037])
While Stryker (‘372) does not appear to specifically teach that the sterilizing cabinet is removeably affixed to the integral top portion or within the interior of the sterilizable cart, it would have been well within purview of one of ordinary skill in the art before the effective filing date of the claimed invention to removeably affix the sterilizing cabinet when located in/on the sterilizable cart in the method of Stryker in order to ensure that the sterilizing cabinets located on the integral top portion and within the interior of the sterilizable cart do not accidentally shift/overturn, fall off or removed in transit and to ensure that the items therein maintain the configuration as set out for end user(s). Only the expected results would be attained.

As to Claim 2, while Stryker (‘372) does not appear to specifically teach that both an individually sterilized item and a non-sterile item are loaded into the sterilizable cart, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to load any item including both an individually sterilized item and a non-sterile item into the sterilizable cart in order to transport both of these items to desired locations safely. Only the expected results would be attained.

As to Claim 7, while Stryker (‘372) does not appear to specifically teach a step of removing at least one of the individually sterilized item or the non-sterile item from the cart and removing the collectively sterilized items from the sterilizing cabinet, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a step of removing at least one of the individually sterilized item or the non-sterile item from the cart and removing the collectively sterilized items from the sterilizing cabinet in the method of Stryker in order to allow end user to utilize the item(s). Only the expected results would be attained.

As to Claim 29, while Stryker (‘372) does not appear to specifically teach a step of sterilizing the sterilizable cart in a sterilizer, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a step of sterilizing the sterilizable cart of Stryker in a sterilizer in order to disinfect the sterilizable cart after use in an infectious environment. Only the expected results would be attained.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stryker (20110291372), as applied to claim 1 above, and further in view of Gray-Dreizler (20140348722).
Stryker (‘372) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Stryker (‘372) does not specifically teach that the sterilizing cabinet further comprises an access port, a door connected to the sterilizing cabinet, the door moveable between an open position permitting passage through the access port to the interior of the sterilizing cabinet and a closed position precluding passage through the access port, at least one of the sterilizing cabinet and the door having a vent port, and at least one filter overlying the vent port and forming a sealed interface with an adjacent portion of the sterilizing cabinet.
It was known in the art before the effective filing date of the claimed invention to provide a sterilizing cabinet comprised of an access port, a door connected to the sterilizing cabinet, the door moveable between an open position permitting passage through the access port to the interior of the sterilizing cabinet and a closed position precluding passage through the access port, at least one of the sterilizing cabinet and the door having a vent port, and at least one filter overlying the vent port and forming a sealed interface with an adjacent portion of the sterilizing cabinet. Gray-Dreizler (‘722) discloses a sterilizing cabinet (10) that is comprised an access port (i.e. at the top/opening of 12), a door (22) connected to the sterilizing cabinet (10) (see Figure 1, p. 5 [0070]), the door (22) moveable between an open position permitting passage through the access port to the interior (24) of the sterilizing cabinet (10) (see Figure 1) and a closed position precluding passage through the access port (i.e. when the door 22 is located/fitted on 12 – see p. 5 [0070] – lines 2-4), at least one of the sterilizing cabinet (10) and the door (22) having a vent port (i.e. where 54 is located and is covering on sidewall 20– see Figure 7), and at least one filter (54) overlying the vent port (see Figure 7) and forming a sealed interface with an adjacent portion of the sterilizing cabinet (10) (see Figure 7), in order to allow exchange of media between the environment and the interior of the sterilizing cabinet (see p. 6 [0085]). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an access port, a door connected to the sterilizing cabinet, the door moveable between an open position permitting passage through the access port to the interior of the sterilizing cabinet and a closed position precluding passage through the access port, at least one of the sterilizing cabinet and the door having a vent port, and at least one filter overlying the vent port and forming a sealed interface with an adjacent portion of the sterilizing cabinet of Stryker in order to contain items therein and to allow exchange of media between the environment and the interior of the sterilizing cabinet as shown by Gray-Dreizler.
Thus, Claim 4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Stryker (‘372) and Gray-Dreizler (‘722).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 26-29 have been considered but are moot because the new ground of rejection does not rely on same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 9126613, 7950679, 7455067, 4399667, 4052589, 3853329, 3275393, 20140079589, 20080149001, 20060260515, KR20120064349, KR20110059395.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799